Citation Nr: 1730642	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-43 740	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen service connection for headaches.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1960 to September 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision purporting to find that new and material evidence had not been received to reopen the issue of service connection for headaches.


ORDER TO PARTIALLY VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2016).

In a February 2011 rating decision, the RO denied service connection for headaches.  The Veteran subsequently appealed the denial and, after multiple Board remands, in a July 2016 decision, the Board also denied service connection for headaches.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims' (Court).  Despite the fact the headache issue was still being considered by the Board, one month prior to the July 2016 Board denial, the Veteran filed a claim with the RO asking, among other things, for service connection for headaches.

Unaware the issue of service connection for headaches was still in appellate status, upon receiving the June 2016 claim the RO began developing the issue of whether new and material evidence had been received to reopen service connection for headaches.  In a subsequent November 2016 rating decision, the RO purported to find that new and material evidence had not been received to reopen service connection for headaches.  The Veteran purported to file a Notice of Disagreement (NOD) to the denial, a Statement of the Case (SOC) was issued in January 2017, and a VA Form 9, Appeal to Board of Veterans' Appeals, with a request for a Board videoconference hearing was submitted in January 2017; however, as there was already a NOD, and the issue was already in appellate status, these subsequent actions of claim, adjudication, NOD, and substantive appeal are of no legal effect as there can only be one NOD, and multiple statements of disagreement are simply additional evidence/statements in support of claim, or a duplicate NOD.  See Fenderson v. West, 12 Vet. App. 119, 130 (a statement by a veteran that was submitted after his NOD but prior to issuance of a SOC "has all the indicia of a duplicate NOD"; because SOC had not yet been issued, this statement could not constitute a substantive appeal).  "There can be only one valid NOD as to a particular claim until a final RO or BVA decision has been rendered in that matter, or the appeal has been withdrawn by the claimant."  Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed.Cir. 1994); Isenbart v. Brown, 7 Vet. App. 537 (1995).  

On June 23, 2017, the Court signed an Order effectuating a June 2017 Joint Motion for Partial Remand that vacated and remanded the July 2016 Board denial of service connection for headaches.  Unaware that this Order had been issued, on July 12, 2017, the Board issued a decision which, in pertinent part, remanded the issue of whether new and material evidence has been received to reopen service connection for headaches, for the purpose of a Board videoconference hearing.

As the issue of service connection for headaches remains in appellate status, the Board had no jurisdiction in July 2017 to address and remand for a Board videoconference hearing the issue of whether new and material evidence has been received to reopen service connection for headaches.  Accordingly, the July 12, 2017 Board decision addressing the issue of whether new and material evidence has been received to reopen service connection for headaches is vacated as to that issue.  38 U.S.C.A. § 7104(a).

That part of the July 12, 2017 Board decision addressing the issues of a higher (compensable) initial disability rating (or evaluation) for a deviated naval septum, service connection for diaphragm paralysis, retention of carbon dioxide, and bronchitis, whether new and material evidence has been received to reopen service connection for a respiratory disorder, to include rhinitis and sinusitis, and sleep apnea, and entitlement to special monthly compensation (SMC), to include aid and attendance and housebound benefits, are not a subject of this order to vacate and remain undisturbed.  





	                        ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


